Citation Nr: 1512633	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse, from September 27, 2008 to June 22, 2011; and in excess of 50 percent from June 23, 2011, forward.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2008. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, and assigned an initial 30 percent rating from September 27, 2008, the day after discharge from service.

For clarification, the Veteran did not submit a timely Notice of Disagreement following the issuance of the February 2009 rating decision.  However in September 2009, he filed a new increased rating claim for service-connected PTSD.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  In this case, new and material evidence in the form of VA treatment records of 2008 and 2009 which include mental health notes, was received within one year of the unappealed February 2009 rating decision.  Accordingly, the Veteran's claim has been pending since September 27, 2008, and the rating action on appeal is properly recognized as the February 2009 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, one component of the issue on appeal involves the matter of entitlement to an initial rating greater than 30 percent for PTSD prior to June 23, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).  

While the appeal was pending, an increased 50 percent rating was granted in an August 2011 rating decision.  As a higher rating for PTSD with alcohol abuse is still assignable and the Veteran is presumed to seek the maximum available benefit, the claim remains viable and has been recharacterized as shown on the title page to reflect the two components making up the issue currently in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter also comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which denied a TDIU.  

In December 2011, the Veteran indicated that he wished to withdraw the PTSD and TDIU claims from appellate consideration.  However, in January 2012 correspondence, the Veteran essentially filed a timely substantive appeal with respect to the PTSD claim, and a timely NOD with the TDIU claim; reflecting that he wished to continue to pursue both claims on appeal.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

The Board has reviewed both the Veteran's physical claims file and the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.  The VBMS file contains no documents; the Virtual VA file contains VA/CAPRI records dated to late March 2012.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the portion of the appeal period extending from September 27, 2008 to January 27, 2010, symptoms and manifestations associated with the Veteran's PTSD with alcohol abuse does not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  For the portion of the appeal period extending from January 28, 2010, forward symptoms and manifestations associated with the Veteran's PTSD with alcohol abuse most nearly approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

3.  At no point during the appeal period has the Veteran's PTSD with alcohol abuse been manifested by occupational and social impairment with deficiencies in most areas with an inability to establish and maintain effective relationships; or total occupational and social impairment due to symptoms.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period from September 27, 2008 to January 27, 2010, the criteria for an initial evaluation in excess of 30 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014). 

2.  For the portion of the appeal period from January 28, 2010, forward, the criteria for an evaluation of 50 percent, but no greater, for PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in October 2008 (addressing the elements of service connection prior to the grant of service connection for PTSD).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In this regard, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim for PTSD was granted and an initial rating was assigned in the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran, and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in connection with the PTSD claim in December 2008, May 2011, and March 2012.  The Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected PTSD has become worse since last evaluated by VA in March 2012.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they included an interview with the Veteran, a review of the record, full examination and evaluation, as well as a discussion of the relevant rating criteria.  Therefore, the Board finds that no further examination is necessary. 

The file also contains a transcript of the Veteran's June 2012 travel Board hearing testimony.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the June 2012 Board hearing, the VLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his claim for a higher initial rating for PTSD.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim, or had additional information or documentation to submit.  Information was also elicited regarding the Veteran's current symptoms and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim

Background

Service connection for PTSD was established in a February 2009 rating decision, at which time an initial 30 percent evaluation was assigned effective from September 27, 2008, the day after the Veteran was discharged from service.  

The grant was based in part on the RO's finding that the Veteran's stressors, including having sustained an IED crush injury in April 2007 when a building the Veteran was sleeping in was detonated by a blast - burying the Veteran in rubble for hours, were conceded by virtue of his receipt of a Purple Heart.  

The 30 percent rating was largely assigned based on findings made upon VA initial PTSD examination of December 2008, which included a claims file review.  The April 2007 event was described in detail and it was noted that 3 American soldiers and 2 Iraqi interpreters had died in the blast.  The Veteran reported that he did not expect to survive, and spent a month in a wheelchair recovering from his injuries.  He stated that he drank heavily upon his return.  The Veteran stated that after service, he and a friend went into the landscaping, snow removal, and remodeling business, which he described as going fairly well.  He described having symptoms of irritability, social withdraw, fear of losing his temper and avoidance of emotional confrontation since returning from Iraq and indicated that his business partner had taken over interacting with customers.  

The report noted symptoms of irritability, nightmares, and public angry outbursts.  The Veteran denied having depression, panic attacks, psychotic symptoms, hallucinations, delusions, or suicidal ideology.  It was noted that his memory was subjectively good.  On examination, speech was normal and affect was anxious.   The Veteran was fully oriented.  Memory and judgment were good; insight was fair.  The report documented alcohol use, somewhat reduced from heavy use previously reported in November 2008.  The examiner observed that despite the service-related head injury, the Veteran did not have any cognitive deficit on examination, but noted that he had complained of irritability and personality changes, which he attributed to the head injury.  The examiner commented that he would not expect the personality changes to get worse over time; but to instead improve gradually.  He also mentioned that irritability could be attributed to PTSD with associated alcohol and marijuana use.  PTSD, marijuana abuse, alcohol abuse, and personality change due to head injury were diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner indicated that alcohol and marijuana use were not caused by PTSD, but had worsened PTSD symptoms and that without such considerations, a GAF score of 65 might be more appropriate.  

A June 2009 VA record indicated that the Veteran was employed putting in fencing, and planned to go to school in the fall to get his pilot's license after completing a year-long program.  He indicated that he was also working as a soccer referee 2 nights a week.  The Veteran reported that he still sometimes drank to excess, but was drinking less because he was busy.  He denied any violent episodes.  When seen in August 2009, the Veteran was making progress using less alcohol, and having better behavioral controls on anger.  A GAF score of 55 was assigned.  A VA record of September 2009 indicates that the Veteran was taking classes, but was thinking that he might drop out of school, mentioning that he did not like some of the classes, some of the students, and some of the teachers.  He also mentioned that 2 weeks prior, he had been involved in a physical altercation, punching somebody and breaking his hand.  The Veteran continued to report having frequent nightmares.  Alcohol abuse, and PTSD with nightmares and anger issues, were assessed.   

A December 2009 VA record indicates that the Veteran had been arrested in Canada after drinking and getting into an altercation with another person, threatening to kill that person with a gun.  Records dated in January 2010 reflect that VA personnel were trying to coordinate possible release and treatment through a 6 week residential VA PTSD program for the Veteran.  Arrangements were made for the Veteran's release and relocation to Montana, with treatment to be provided by the VAMC in Fort Harrison.  

On January 28, 2010, the Veteran underwent an intake evaluation at the VAMC in Fort Harrison.  On evaluation, the Veteran was well oriented and described as nervous.  Speech was clear and insight was good.  There was no indication of suicidal or homicidal ideation.  Impulse control was described as poor.  PTSD, TBI and a history of alcohol abuse were assessed and a GAF score of 50 was assigned.  It was noted that the Veteran was aware of his problems and willing to undergo treatment.  The report mentioned that concerns relating to the Veteran involved his level of impulsivity and intermittent use of alcohol and marijuana, compounded by significant TBI and severe PTSD symptoms.  It was noted that the Veteran agreed to abstain from alcohol use to improve his ability to better control his impulsiveness.  

The Veteran underwent a TBI/PTSD evaluation in February 2010.  On screening there were no problems with memory, concentration, attention or information processing shown.  The Veteran indicated that he was able to perform all activities of daily living, had a valid license, and could drive without impairment.  The examiner concluded that clinically, there was no physical evidence of TBI residuals.  It was also found that the Veteran could manage his own financial affairs, as there was no evidence of mental incompetency.  The report noted that the Veteran had been drug and alcohol free for 2 months.  Subjectively, the Veteran complained of: occasional insomnia, moderate to severe memory impairment, decreased attention and difficulty concentrating, difficulty with executive functioning, irritability, anxiety, panic and restlessness.  He denied having depression or suicidal ideation.  Objective examination showed that the Veteran was well-oriented.  There was no objective indication of memory or attention loss, or of deficits in concentration or executive functioning.  The examiner indicated that impaired judgment was shown by problems with the law and also observed that social interactions were occasionally inappropriate, as the Veteran had been involved in some physical altercations.  It was commented that irritability could sometimes evolve into belligerence and physical aggression.  There was no indication of difficulty with cognitive functioning on testing.  

The Veteran reported that he had never received any disciplinary action during service or during his post-service employment with a fencing company.  He stated that he felt more comfortable in a solitary job, or with 3 co-workers or less, than he did with a lot of people around - in which event he became tense and nervous and believed that he functioned poorly.  It was noted that the Veteran had just recently moved to Montana and had a friend that he was living with, but that his social life was restricted due to his recent move.  He explained that he planned to attend college, and indicated that his hobbies included hunting, fishing and snowmobiling. 

On PTSD examination of February 2010, the examiner observed that the Veteran's symptom picture was similar to that presented in December 2008.  Symptoms of nightmares, hypervigilance, emotional numbing, irritability, and episodes of violence were recorded.  The examiner indicated that the Veteran was taking 2 medications which were greatly helping and noted that he had just started out-patient therapy.  On examination, the Veteran was well oriented and speech was normal.  Memory, concentration and intellectual functioning were within normal limits.  Thinking was logical and the Veteran denied having delusions, hallucinations, though disorder, or suicidal/homicidal ideation.  PTSD and alcohol abuse in early remission were diagnosed and a GAF score of 55 was assigned.  The examiner attributed subjective neurocognitive manifestations to PTSD, as opposed to TBI.  He also opined that PTSD was productive of occasional decrease in work efficiency or intermittent periods of inability to perform tasks, but generally satisfactory functioning, based on the Veteran's reports of discomfort in larger groups.  In an addendum provided in March 2010, the examiner opined that diagnosed alcohol abuse was most likely caused by PTSD, based on the Veteran's reports of heavy drinking when he returned from service, to help with anxiety and sleeping. 

A VA PTSD examination was conducted in August 2010, at which time the Veteran was described as anxious, and mildly socially withdrawn.  The examiner referenced VA records of June and August 2010, at which times GAF scores of 50 and 49 were assigned.  After service, the Veteran reported that he was employed in fencing and welding, but had to stop working in September 2009 due to physical limitations.  He indicated that he went to college for 3 months in Alaska, but stopped because he could not keep up with the class work, reporting having memory and concentration problems, and being uncomfortable with the social aspect.  The Veteran reported that he was having difficulty with sustained employment due to irritability and difficulty being around people, as well as having reported impaired concentration and focus.  He stated that he recently started dating a girl, and had a roommate, whom he had served with in Iraq and with whom he had frequent arguments, but otherwise had no close friends.  The Veteran admitted to continuing to drink and mentioned that he was living in his truck, due to conflict with his roommate.  Symptoms of nightmares, night sweats, sleep impairment, intrusive thoughts, hypervigilance, irritability, and episodes of anger were recorded.   

On examination, speech was normal and memory appeared to be adequate.  The Veteran was described as anxious and distractible.  Thinking was logical and no concentration deficit was apparent.  PTSD was diagnosed and a GAF score of 45 to 50 was assigned, associated with a significant reduction in functioning.  The examiner opined that the Veteran's alcohol use was an attempt to self-medicate his PTSD.  It was commented that judgment was reduced by alcohol use, and anxiety interfered with the Veteran's thinking.  The examiner observed that the Veteran would be limited to work that is simple and repetitive in nature due to reduced concentration secondary to anxiety.  A reduced work pace due to sleep impairment and nightmares was also noted.  It was commented that the Veteran would have difficulty in job settings requiring much interaction with others.  The examiner concluded that the Veteran was limited to part-time work that did not require interaction with others and which was low stress, and was capable of normal activities of daily living that did not involve prolonged interactions with others.  It was commented that the Veteran had good insight and abstract reasoning, and was currently in treatment for alcohol dependency.    

In September 2010 an addendum was added to the August 2010 report, to allow for review of the claims file, not previously available.  The examiner noted that the Veteran's GAF scores ranged from a low of 45 (January 2009) to a high of 63 (February 2009), with recent GAF scores of 60, having been assigned in August 2010; and of 50, in September 2010.  The examiner explained that in reviewing the records, it appeared that the Veteran's functioning was highly variable and that the PTSD diagnosis was well supported.  It was noted that at the time of the August 2010 examination, the Veteran was experiencing a great amount of stress due to being homeless and other factors, impacting his overall GAF score.  The examiner observed that it was this situational stress and not the more consistent/general level of functioning, which warranted a GAF score of 45 to 50.  It was explained that a GAF score of 50 to 55 was most appropriate and consistent with the Veteran's history of symptoms and treatment.  The examiner summarized that the Veteran's PTSD symptoms were most consistent with a finding of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning.  

In June 2011, the Veteran reported that he had not completed a VA examination scheduled for June 2011, explaining that he had shown up early and was experiencing significant back pain.  He requested a cortisone shot and when the VAMC was unable to accommodate him, he punched a picture on the wall.   As the examination was starting, two police officers arrived and cited him for criminal mischief, with a notice to appear in court.  The Veteran requested that the examination be rescheduled.

A VA PTSD examination was conducted in June 2011.  The Veteran reported that he was trying to start his own business in mobile welding, but was having trouble getting people to accept his bids for work due to his attitude.  It was noted that the Veteran was fired or "squeezed out" from 2 jobs during the past year.  The history indicated that the Veteran went to the VAMC in Fort Harrison, MT for alcohol detox treatment, where he stayed for 1 week.  Thereafter he refused transfer for inpatient alcohol dependency treatment and refused transfer to Idaho for PTSD treatment.  Recent VA evaluations were referenced during which times GAF scores of 65 (May 2011) and 55-60 (June 2011) were made.  The Veteran subjectively identified primary symptoms of: attitude of anger and hatred of people; sleep problems; nightmares; and trouble problem solving.  He reported having no friends.  A significant history of violence/assaultiveness was noted, as was daily alcohol use.  

On examination, the Veteran was oriented and no impairment of thought process or communication was observed.  There was no indication of hallucinations, delusions, or suicidal thoughts.  It was noted that the Veteran could maintain minimal hygiene and activities of daily living.  Speech was normal and generally relevant.  There was no evidence of obsessive or ritualistic behavior.  Panic attacks were not described or observed.  Impulse control problems were evident and sleep was described as significantly impaired.  Chronic PTSD, continuous alcohol abuse and cognitive disorder were diagnosed, and a GAF score of 50 to 55 was assigned.  The examiner noted that symptoms of PTSD had increased somewhat since last examined and were productive of occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran could perform most jobs of low and medium complexity and was not regarded as unemployable.  It was noted that he had no significant limitations on the ability to communicate, follow instructions or use judgment; but would have some difficulty remembering, adapting to changes, and dealing with people.  The Veteran was found to have the capacity to handle his financial affairs. 

In a November 2011 rating decision, a 50 percent evaluation was assigned for PTSD with alcohol abuse, effective from June 23, 2011.  

In March 2012, another VA PTSD examination was conducted.  PTSD and cognitive disorder were diagnosed and a GAF score of 50 was assigned.  The examiner indicated that there was significant overlap between these two diagnosed disorders, but noted that aside from cognitive disorder, TBI residuals could be distinguished.  The overall level of occupational and social impairment was assessed as productive of reduced reliability and productivity.  The Veteran reported that he had no friends and living a fairly socially isolated life style in a small cabin.  The Veteran indicated that he last worked 1 1/2 years ago, snow plowing for 3 weeks at a time.  He reported that he has sought work, but that no one wanted to hire him due to headaches and physical problems.  He stated that he attempted to open his own business doing general construction and bought a truck and tools for this purpose; but now had to declare bankruptcy, as he had temper problems which alienated him from customers.  It was noted that the Veteran was involved in a bar fight and was charged with DUI in November 2011. 

The Veteran's reported symptoms included: depressed mood; anxiety; suspiciousness; mild memory loss; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that symptoms of PTSD and cognitive disorder could not be separated.  It was observed that he had reduced reliability and performance in job settings; while able to communicate with others, he had problems with irritability which would impact his ability to interact with others.  It was found that he would do best at jobs where he could work alone and with minimal supervision.  Concentration and memory were described as reduced, secondary to cognitive disorder and PTSD.  The examiner also opined that alcohol use was secondary to his attempts to control his anxiety related to alcohol use.  

The examiner was also asked to characterize the cognitive and neurobehavioral effects of the mental disorder.  The examiner found evidence of moderate impairment of memory, attention, concentration or executive functioning, resulting in moderate functional impairment.  Judgment was deemed to be normal.  

The Veteran provided testimony at a travel Board hearing held in June 2012.  The Veteran's symptoms of anger, irritability, memory loss, confusion, social withdrawal and occupational impairment were discussed.  It was mentioned that the Veteran had applied for 8 jobs during the past 2 years, and was turned down for all of them.  The Veteran indicated that his employment history included landscaping, construction, security and snow removal and welding.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for PTSD is warranted for the portion of the appeal period prior to June 23, 2011, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from June 23, 2011, forward. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. 

According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266,

At the outset, the Board notes that in addition to PTSD, alcohol abuse and cognitive disorder have also been currently diagnosed.  VA examiners have opined that these conditions are inter-related and include over-lapping symptomatology with the Veteran's PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will consider symptoms and manifestations attributable to all of these conditions, in evaluating PTSD, as applicable.  The Board notes that service-connection is also in effect for TBI residuals and headaches; these conditions have been recognized as disabilities entirely separate and independent from PTSD, except for overlapping symptoms of cognitive disorder.  

Having reviewed the record in its entirety, the Board concludes that adjusted staged ratings are warranted in this case.  Initially, the Board points out that the Veteran has presented lay statements and testimony relating to the symptoms and severity associated with his psychiatric condition.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has first-hand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's competent and credible lay statements have been considered in this case along with the clinical findings in reaching the conclusions made herein. 

For the portion of the appeal period extending from September 27, 2008 to January 27, 2010, the Board finds no basis for the assignment of a rating in excess of 30 percent.  In this regard primary symptoms of irritability, nightmares, anxiety and public angry outbursts were present all of which are consistent with the assignment of a 30 percent evaluation.  Memory and judgment were good; and insight was fair.  There was little to no indication of depressed mood, panic attacks (weekly or less often), or objective manifestations of memory loss.  During this time, the Veteran was actively employed or seeking employment.  There was no suicidal ideation and no indication of psychotic features; delusions, or hallucinations.  Significantly, GAF scores during this time were generally and primarily in the mid-50's, reflective of moderate impairment.  While some disturbances of mood and motivation were shown by angry outbursts noted in August and December 2009, these episodes were evaluated by qualified clinicians, who did not find that the Veteran's overall symptom picture was chronically increased by this manifestation/these episodes alone.  Hence, the 30 percent evaluation assigned during this period is appropriate. 

Evidence indicates the Veteran's anger/irritability was beginning to impact his overall disability picture following his angry outburst and arrest in December 2009.  On January 28, 2010, the Veteran underwent a VA intake evaluation.  At that time, he was well oriented; speech was clear and insight was good.  There was no indication of suicidal or homicidal ideation.  However, impulse control problems were noted and a lower GAF score of 50 was assigned, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning, suggesting the beginning of evidence of worsening symptoms.  

When examined in August 2010, the Veteran reported that he was having difficulty with sustained employment due to irritability and difficulty being around people, as well as having reported impaired concentration and focus.  Symptoms of nightmares, night sweats, sleep impairment, intrusive thoughts, hypervigilance, irritability, and episodes of anger were recorded.   On examination, speech was normal and memory appeared to be adequate.  Thinking was logical and no concentration deficit was apparent.  PTSD was diagnosed and a GAF score of 45 to 50 was assigned, associated with a significant reduction in functioning.  At that time, it was commented that judgment was reduced by alcohol use, and anxiety interfered with the Veteran's thinking.  

In September 2010 an addendum was added to the August 2010 report, which addressed and reconciled the varying GAF scores noted in this case in 2009 and 2010.  The examiner noted that the Veteran's GAF scores ranged from a low of 45 (January 2009) to a high of 63 (February 2009), with recent GAF scores of 60, having been assigned in August 2010; and of 50, in September 2010.  The examiner explained that in reviewing the records, it appeared that the Veteran's functioning was highly variable.  It was noted that at the time of the August 2010 examination, the Veteran was experiencing a great amount of situational stress due to being homeless and other factors, impacting his overall GAF score.  The examiner observed that it was this situational stress and not the more consistent/general level of functioning, which warranted a GAF score of 45 to 50.  It was explained that a GAF score of 50 to 55 was most appropriate and consistent with the Veteran's history of symptoms and treatment.  The examiner summarized that the Veteran's PTSD symptoms were most consistent with a finding of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning, consistent with the assignment of a 50 percent, but not 70 percent evaluation.  

In June 2011, the Veteran had an angry outburst resulting in a citation for criminal mischief and thereafter, a VA PTSD examination was conducted in late June 2011.  Recent VA evaluations were referenced during which times GAF scores of 65 (May 2011) and 55-60 (June 2011) were made.  The Veteran subjectively identified primary symptoms of: attitude of anger and hatred of people; sleep problems; nightmares; and trouble problem solving.  He reported having no friends.  A significant history of violence/assaultiveness was noted, as was daily alcohol use.  On examination, the Veteran was oriented and no impairment of thought process or communication was observed.  There was no indication of hallucinations, delusions, or suicidal thoughts.  It was noted that the Veteran could maintain minimal hygiene and activities of daily living.  Speech was normal and generally relevant.  There was no evidence of obsessive or ritualistic behavior.  Panic attacks were not described or observed.  Impulse control problems were evident and sleep was described as significantly impaired.  Chronic PTSD, continuous alcohol abuse and cognitive disorder were diagnosed, and a GAF score of 50 to 55 was assigned.  The examiner noted that symptoms of PTSD had increased somewhat since last examined and were productive of occupational and social impairment with reduced reliability and productivity, again consistent with the assignment of a 50, but not 70, percent evaluation.  

In March 2012, another VA PTSD examination was conducted.  PTSD and cognitive disorder were diagnosed and a GAF score of 50 was assigned.  The examiner indicated that there was significant overlap between these two diagnosed disorders, but noted that TBI residuals could be distinguished.  The overall level of occupational and social impairment was assessed as productive of reduced reliability and productivity, again consistent with the assignment of a 50,but not 70, percent evaluation.  

Overall, effective from January 28, 2010, the Board finds that although symptoms from PTSD and associated conditions were not wholly consistent, they were generally indicative of an increase in symptoms and a mildly decreased GAF scores, consistent with the criteria for a 50 percent evaluation for PTSD effective from that date.  During this time, lack of self-control productive of disturbances of motivation and mood, fueled by alcohol use appeared as the primary symptomatology.  VA examiners repeatedly found that overall, evidence of occupational and social impairment was best characterized as productive of reduced reliability and productivity, consistent with the assignment of a 50, but not 70, percent evaluation.  Further, many of the enumerated manifestations generally associated with the assignment of a 50 percent evaluation were still not shown, including flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Accordingly, a 50 percent staged rating is warranted from January 28, 2010, and the claim is granted to this extent.  

The Board is unable to conclude that for any portion of the appeal period, the criteria for a 70 percent evaluation have been met.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene, have never been documented during the appeal period.  Essentially, the primary enumerated symptom shown to be present during the appeal period is impaired impulse control (such as unprovoked irritability with periods of violence).  However, qualified clinicians having been aware of this manifestation, have repeatedly found the Veteran's overall level of occupational and social impairment since January 28, 2010 to be at worse, consistent with occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships.  Such evidence indicates that even with indications of impaired impulse control, the Veteran's overall disability picture is not more nearly consistent with the 70 percent rating level.  Assigned GAF scores ranging from 65 to 45, but generally in the 55-50 range confirm the same.  

Significantly, during this portion of the appeal period, clinicians have never provided an overall assessment of occupational and social impairment with deficiencies in most areas, or noted on the part of the Veteran an inability to establish and maintain effective relationships.  As such, the criteria for the assignment of a 70 percent evaluation have not been met for any portion of the appeal period.  

Similarly, the overall disability picture and most probative evidence do not support a finding of total occupational and social impairment at any portion during the appeal period.  Significantly, no VA examiner or competent clinician has ever made such a determination.  Further, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during any portion of the appeal period.   

In summary, by virtue of this Board decision, a 30 percent evaluation is continued for the portion of the appeal period extending from September 27, 2008 to January 27, 2010.  For the portion of the appeal period extending from January 28, 2010 forward, a disability rating of 50, but no greater is warranted and the claim is granted to this limited extent.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

Additionally, the Board finds that there is no showing that the Veteran's service-connected PTSD with alcohol dependence have revealed so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321.   

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.  The Board notes, for reference, that a claim for TDIU is addressed in the Remand below.  Nevertheless, the claim addressed in this decision has been reviewed for extraschedular factors, as "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994), (38 C.F.R. § 3.321(b)(1) requires marked interference with employment, whereas 38 C.F.R. § 4.16 requires evidence of unemployability).  See also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable.")

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration on appeal at all pertinent points.  The symptoms described by the Veteran and as reflected in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD and associated manifestations.  In short, as reflected in the above discussion, the rating criteria contemplate not only the Veteran's symptoms but the severity of the conditions at each stage under consideration.  Therefore, as the assigned ratings are adequate, the next step of whether an exceptional disability picture is presented need not be addressed.  The threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated, and the impairment that such disability results in is commensurate with the 30 and 50 percent ratings assigned during the appeal period.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated, and those manifestations such as alcohol abuse and cognitive disorder which have been linked with PTSD.  See Mauerhan, supra.  Therefore, there are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability and provide for still higher ratings than are currently assigned.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Even though the disability addressed in this decision has been reviewed under the provisions of 38 C.F.R. § 3.321(b) , the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional symptoms or factors of the service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the portion of the appeal period from September 27, 2008 to January 27, 2010, an initial evaluation in excess of 30 percent for PTSD with alcohol abuse is denied.  

For the portion of the appeal period from January 28, 2010, forward, an evaluation of 50 percent, but no greater, for PTSD with alcohol abuse, is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the TDIU claim on appeal is warranted.

In February 2011, the Veteran filed a TDIU claim, indicating that his disabilities affected his employment in October 2008, and that he became too disabled to work in December 2009, due to service connected conditions identified as PTSD, TBI residuals, and disorders of the knees and lumbar spine.  The Veteran identified 4 different part-time jobs that he had held between March 2009 and November 2010.  

Service connection is currently in effect for: PTSD with alcohol abuse, rated as 50 percent disabling; TBI residuals, rated as 40 percent disabling; left and right knee tendonitis, rated as 10 percent disabling for each knee; lumbar strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; headaches, rated as 10 percent disabling; and left ear hearing loss, rated as 0 percent disabling.  A combined rating of 90 percent has been in effect since February 2011.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).  

The record includes the results of various examinations for service-connected disabilities, largely indicating that the Veteran's service connected PTSD and TBI residuals do not render him unable to secure or follow a substantially gainful occupation.  It was the opinion of a VA medical examiner in May 2011 that the Veteran's service-connected physical disabilities would significantly limit or prevent him from engaging in physical-type employment and would have a significant impact on his ability to perform non-sedentary work activities  However, a matter that has not been adequately addressed is the collective impact of the Veteran's numerous service-connected conditions on his ability to secure or follow a substantially gainful occupation.  Accordingly, further examination and medical opinion are warranted to clearly address the functional effects of individual and combined service-connected disabilities, and their impact on the Veteran's employability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined service-connected disabilities would be helpful in resolving the claim for a TDIU.   

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, not already of record.  In this regard, a review of VA treatment records and other reports shows that at various times in 2011 the Veteran reported that he had moved to work on a ranch (March 2011); was trying to restart his welding business (May 2011); was engaged in fence work and owned a fencing business; and was employed by a staffing agency (October 2011).  In January 2012, he reported that he was looking for work.  In February 2012, he was asked to submit updated information about his employment history, to include any changes that had occurred since receipt of information in February 2011, but he has not responded.  Accordingly, given the aforementioned information, additional development in this regard is warranted.  

As for VA medical records, the April 2012 SSOC reflects consideration of VA treatment reports dated to late March 2012 and it appears that the Veteran receives regular treatment through VA.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, VA records dated from March 2012 forward should be compiled and considered in conjunction with the TDIU claim. 

In addition, during the June 2012 Board hearing it was mentioned that the Veteran had participated in the VA vocational rehabilitation program.  It does not appear that the Veteran's VA Vocational Rehabilitation file is associated with the physical or electronic record.  The Board notes that Vocational Rehabilitation benefits are generally not awarded by VA unless vocational rehabilitation is a feasible goal.  It appears to the Board that a determination on the claim for TDIU benefits, which requires a finding that the Veteran cannot obtain and maintain a substantial gainful occupation, should include a review of the Veteran's VA Vocational Rehabilitation file.  As such, this record should be obtained.

As the case is being remanded, the Veteran will have an opportunity on remand to identify and/or submit any additional evidence pertinent to the claim.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Individual Unemployability) and request him to identify all employment since November 2010, to include reporting the location, dates, and duration of any such employment, as well as reporting all income earned from each position.  

The AOJ should follow up with any such identified employers with VA Form 21-4192s (Request for Employment Information), as appropriate.    

2.  Obtain and associate with the claims folder the Veteran's entire VA Vocational Rehabilitation file. 

If the VA Vocational Rehabilitation folder does not reflect the current status of the Veteran's education attainment, courses completed, or recent attempts to obtain employment, ask the Veteran to provide updated information.

3.  Associate with the claims folder all VA records of treatment, examination and hospitalization dated from March 2012, forward.  

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Thereafter, arrange for the Veteran to undergo appropriate VA examinations for evaluation of all service-connected disabilities.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on examination of the Veteran, and full consideration of the medical and lay evidence, the physician should describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should comment, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the following: 

(a) Functional impairment caused solely by the Veteran's service-connected disabilities of (1) TBI residuals, (2) PTSD with alcohol dependence, (3) headaches; (4) disorder of the lumbar spine; (5) disorder of the left knee; (6) disorder of the right knee; (7) tinnitus, and (8) left ear hearing loss.  The physician should provide comment as to functional effects of each disability-as well as the combined effects of all service-connected disabilities-on the Veteran's ability to perform sedentary/manual duties.

(b) In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities (both individually and in combination), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

All opinions provided should be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the TDIU claim on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


